Voto concurrente emitido por el
Juez Asociado Señor Colón Pérez,
al cual se unen la Jueza Presidenta Oronoz Ro-dríguez y la Juez Asociada Señora Rodríguez Rodríguez.
En reiteradas ocasiones este Tribunal ha resuelto que la carga probatoria aplicable a los procesos disciplinarios contra jueces y juezas consiste en prueba clara, robusta y con-vincente, no afectada por reglas de exclusión ni a base de conjeturas. In re Ramos Mercado, 170 DPR 363, 401 (2007); In re Ruiz Rivera, 168 DPR 246, 254 (2006); In re Caratini Alvarado, 153 DPR 575 (2001). Véase, además, Regla 25 de Disciplina Judicial, en In re Aprobación Reglas, 164 DPR 137, 157 (2005).
*567Al presente, “[n]o existe una definición precisa de dicho criterio probatorio. Sin embargo, hemos reconocido que con-siste de una carga probatoria ‘mucho más sólida que la pre-ponderancia de la evidencia, pero menos rigurosa que la prueba más allá de toda duda razonable’. También la hemos descrito ‘como aquella [prueba] que produce en un juzgador de hechos una convicción duradera de que las contenciones fácticas son altamente probables’ ”. In re Ruiz Rivera, supra, pág. 253. Véanse: In re Salas Arana, 188 DPR 339, 347 (2013); In re Martínez Almodóvar, 180 DPR 805, 820 (2011).
Dicho quantum de prueba encuentra su razón de ser en que un proceso disciplinario puede tener como resultado la pérdida del título profesional del querellado. Esto es, su de-recho fundamental a ganarse su sustento podría verse afec-tado, por ello, se exige una mayor carga probatoria que la requerida en otros casos civiles. Véanse: In re Salas Arana, supra, pág. 346; In re Soto Charraire, 186 DPR 1019 (2012); In re Irizarry Vega, 176 DPR 241 (2009) (resueltos en el contexto de conducta profesional de abogados).
Es, precisamente, la falta de ese quantum de prueba clara, robusta y convincente, la que —en el proceso discipli-nario de epígrafe— nos mueve a concurrir con lo resuelto hoy por una mayoría de este Tribunal. Nos explicamos.

i—\

En el presente caso, este Tribunal, mediante Resolución de 10 de julio de 2014, refirió a la Oficina de Asuntos Lega-les de la Oficina de Administración de Tribunales (en ade-lante OAT) una Orden emitida por el entonces Juez Admi-nistrador de la Región Judicial de Caguas, honorable Lind O. Merle Feliciano, en la cual solicitaba se iniciara una in-vestigación contra el honorable Rafael Vissepó Vázquez. Esa solicitud de investigación surge como consecuencia de cier-tas expresiones verbales vertidas por el juez Vissepó Váz-quez durante la celebración de una vista transaccional ante *568sí, así como por ciertas expresiones escritas que éste hizo constar en dos Resoluciones (una de 1 de abril de 2014 y otra de 24 de abril de 2014) emitidas como parte del pleito.(1)
Iniciada la investigación de rigor, siendo el asunto refe-rido a la Comisión de Disciplina Judicial y luego de varios trámites procesales que no es necesario pormenorizar aquí, se autorizó a la OAT que presentara de una querella contra el juez Vissepó Vázquez por posibles violaciones a los Cá-nones 7, 8, 9, 11, 13, 14, 20 y 23 de Ética Judicial, 4 LPRA Ap. IV-B, y al Canon 35 y la Parte IV del Criterio General del Código de Ética Profesional, 4 LPRA Ap. IX. En esen-cia, en la referida querella se le imputó al juez Vissepó Vázquez: (1) manifestar una conducta parcializada hacia una de las partes en el proceso judicial ante sí con el ale-gado propósito de pretender forzar una transacción; (2) ob-servar un trato preferente hacia la representación legal de una de las partes, y (3) intentar el inicio de un proceso disciplinario contra ciertas abogadas que se quejaron de su alegada conducta en sala, mediante expresiones escritas —consideradas por las abogadas como denigrantes— in-cluidas en unas Resoluciones emitidas por éste durante el trámite del pleito y como consecuencia de una solicitud de inhibición presentada contra éste.(2)
*569Celebradas las vistas de rigor, tras analizar los testimo-nios de los testigos presentados por las partes, así como toda la prueba documental presentada por cada uno de és-tos, la Comisión de Disciplina Judicial presentó su Informe Final a este Tribunal. Al así hacerlo, concluyó que en el presente caso no existía prueba clara, robusta y convin-cente para poder determinar que el juez Vissepó Vázquez haya manifestado conducta parcializada hacia una de las partes en cierto proceso judicial ante su consideración, haya observado un trato preferencial hacia la representa-ción legal de una de las partes o haya intentado forzar un proceso disciplinario contra las abogadas que se quejaron de su alegada conducta. En consecuencia, sostuvo que, con *570su comportamiento, el juez Vissepó Vázquez no infringió los Cánones 7, 11, 13 y 23 de Ética Judicial.
Ahora bien, la Comisión concluyó que “algunos de los co-mentarios realizados durante la vista transaccional en cuanto a los demandados” violaron lo dispuesto en los Cáno-nes 8 y 11 de Ética Judicial. A su vez, entendió la Comisión que “algunas de las expresiones utilizadas por el Juez Vissepó Vázquez en las dos Resoluciones emitidas el 1 de abril de 2014 y el 24 de abril de 2014”, constituyeron infracciones a los Cánones 13 y 14 de Ética Judicial. Así las cosas, la Comisión de Disciplina Judicial nos recomendó que censu-ráramos enérgicamente al juez Vissepó Vázquez por las ale-gadas violaciones a los Cánones de Ética Judicial.
Recibido el mencionado Informe, y luego de evaluar su contenido —ante la falta de prueba clara, robusta y convin-cente— una mayoría de este Tribunal resuelve que resulta improcedente la censura enérgica propuesta como sanción disciplinaria y, en consecuencia, ordena archivar la queja presentada contra el juez Vissepó Vázquez. Concurrimos con ese curso de acción.
HH HH
Como mencionamos, concurrimos con lo resuelto por una mayoría de este Tribunal por entender que, del expe-diente ante nuestra consideración, y según se desprende del Informe rendido por la Comisión de Disciplina Judicial, no existe prueba clara, robusta y convincente que lograse establecer que el juez Vissepó Vázquez intentara forzar una transacción arbitraria que favoreciese a una de las partes del pleito, que lograse establecer la parcialidad de éste con una de las partes en el proceso judicial que presi-día, o que éste emitiese la Resolución de 24 de abril de 2014 para desalentar la investigación en su contra y forzar un proceso disciplinario contra las abogadas que postula-ban ante él. No estando presente esa prueba, tan necesaria *571e indispensable al momento de enfrentarnos a la delicada tarea de juzgar la conducta de un compañero juez o com-pañera jueza, es forzoso concluir que éste no infringió lo dispuesto en los Cánones 7, 9,11, 20 y 23 de Ética Judicial, supra.
Por otra parte, en lo referente a ciertas expresiones ver-bales que se le atribuyen al juez Vissepó Vázquez durante la vista transaccional, la prueba presentada por las partes en el proceso disciplinario antes nos resultó ser conflictiva, como para poder llegar inequívocamente a la conclusión de que éste violó lo dispuesto en los Cánones 8 y 11 de Ética Judicial, supra. En ese sentido, la prueba presentada no produjo en este “ ‘juzgador de hechos una convicción dura-dera de [que las] contenciones fácticas son altamente probables’ ”. (Corchetes en el original). In re Salas Arana, supra, pág. 347. Véanse: In re Martínez Almodóvar, supra; In re Ruiz Rivera, supra. Siendo ello así, entendemos que el juez Vissepó Vázquez no infringió los referidos Cánones de Ética Judicial.
H—í i—I HH
En fin, luego de un análisis cuidadoso y desapasionado de lo ocurrido en el caso ante nuestra consideración, enten-demos que la conducta manifestada por el juez Vissepó Vázquez, durante la vista transaccional, no amerita la im-posición de sanciones disciplinarias en su contra por no haberse cumplido con el quantum de prueba requerido.
Por otro lado, las expresiones escritas del juez Vissepó Vázquez —aunque desacertadas y desafortunadas— se dieron en el contexto de un incidente aislado, y no consti-tuyen un patrón de conducta suya.
Recordemos que, como todo ser humano, un juez o una jueza puede experimentar momentos de frustración de cara a ciertos escenarios ante su consideración. Ello es así, *572pues, detrás de cada toga hay un ser humano, con sus de-fectos y con sus virtudes, susceptible a fallar.
En ese contexto, y cónsono con lo ocurrido en otras ins-tancias en las cuales este Tribunal ha tenido la oportuni-dad de evaluar la conducta de un compañero juez o una compañera jueza en escenarios similares, consideramos lo ocurrido aquí como un grave error de juicio del juez Vis-sepó Vázquez; error de juicio que, de repetirse o de conver-tirse en un patrón reiterado de conducta, podría conllevar la imposición de serias sanciones disciplinarias.
Siendo ello así, y contrario a la mayoría de este Tribunal que archiva sin más esta queja, por nuestra parte aperci-bimos al juez Vissepó Vázquez de que, de aquí en adelante, en su desempeño como juez del Tribunal de Primera Ins-tancia, tanto en su conducta en sala, como al momento de redactar documentos judiciales, debe ser más cuidadoso y realizar sus expresiones en un contexto de respeto, pacien-cia, cortesía y entendimiento. Ello, sin duda, le evitará los típicos malestares, ofensas o incomodidades que —como en el presente caso— pudieran derivarse de su confuso proceder.
Lo anterior también le evitará rayar en la falta de tem-peramento judicial, elemento esencial en su labor como juez. Ese concepto —el cual el juez Vissepó Vázquez está llamado a seguir— históricamente se ha asociado con la ausencia de prejuicios, el sentido común, el respeto, la to-lerancia, la compasión, la firmeza, la amplitud de mente, la paciencia y la cortesía con que un juez o una jueza debe manejarse en sala. L. Rivera Román, El temperamento y la función judicial, 1 Rev. Ley y Foro 4 (2009).
Así las cosas, y como ya hemos dicho, la prudencia y el buen juicio requieren al juez Vissepó Vázquez abstenerse de realizar expresiones, verbales o escritas, que puedan entenderse como inapropiadas en el contexto de un proceso judicial, para evitar —de esa forma— mancillar la buena imagen de la Rama Judicial. No olvidemos que los jueces y *573las juezas —al igual que los abogados y las abogadas— deben esforzarse, al máximo de su capacidad, en la exalta-ción del honor y la dignidad de la profesión. Lo contrario resultaría nocivo al respeto que la ciudadanía ha deposi-tado en la Rama Judicial. Véase, de forma análoga, el Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX.
IV
Es, pues, por todo lo anterior —y para ser consistentes al momento de evaluar la conducta de un juez o jueza y, por consiguiente, al momento de determinar él tipo de sanción que amerita cuando se viola lo dispuesto en los Cánones de Ética Judicial— que concurrimos con el proceder de una mayoría de este Tribunal hoy.

 Esta Orden del Juez Administrador Merle Feliciano se emitió como conse-cuencia de una Resolución emitida por el juez Vissepó Vázquez y una “Moción al expediente judicial” y “Solicitud de reconsideración” presentadas por las licencia-das Magda Morales Torres, María I. Torres Alvarado y Ligia E. Santos Torres, como parte del caso Awilda Rodríguez Berríos v. Wilfredo Colón Ortiz, Civil Núm. EAC 2009-0015. En respuesta a la Resolución del juez Vissepó Vázquez, las menciona-das abogadas presentaron la referida moción en la que, en esencia, solicitaron que los autos del caso civil Núm. EAC 2009-0015 se trajeran a este Tribunal para que se evaluara la conducta del juez Vissepó Vázquez por posible infracción a los Cá-nones de Ética Judicial.


 En su Resolución de 1 de abril de 2014, el juez Vissepó Vázquez expuso, con relación a la conducta de las licenciadas Magda Morales Torres, María I. Torres Alvarado y Ligia E. Santos Torres, entre otras cosas, lo siguiente:
“[...] Mi sentir y mi voluntad de actuar y tomar una decisión que no es fácil o agradable se fundamenta en dar finalidad a una breve historia, creativamente per-versa, falsa y sustentada en la mala fe, cuya desgraciada pretensión va dirigida a *569mancillar reputaciones, inclusive de una servidora pública o secretaria de sala que ha servido con integridad, total compromiso y dedicación por décadas a la Rama Judicial.
[[Image here]]
Me retiro voluntariamente de continuar presidiendo los procedimientos en este caso porque quien está dispuesto a plasmar por escrito tanta falsedad e intenta des-truir reputaciones de manera tan vil y despiadada, no está a la altura de comparecer ante mí a reclamar absolutamente nada [...]
Por otra parte, en su Resolución de 24 de abril de 2014 señaló:
“[...] En dicho escrito inicial, las licenciadas previamente mencionadas desarro-llaron toda una creativa y perversa historia, basada únicamente en ficción, mentira y un grado ilimitado de ocasionar daño a reputaciones, con total mala fe y ausencia de prueba.
[[Image here]]
“Solo una tiranía intenta callar la justicia. Sólo la cobardía intenta ocultar la verdad. Por ello no me cabe la menor duda que la mentira, llevada a grados de irracionalidad extrema como lo han hecho tres abogadas en este caso se pondrá en contra de ellas mismas, [cont. próxima página.]
[[Image here]]
“La seriedad de las falsas, impropias e irresponsables expresiones, señalamien-tos y acusaciones hacia este juez y personal del Tribunal, no solo motivaron mi inhibición [sino] que laceraron mi sentido de justicia e imparcialidad a partir de ese momento, en este caso en particular y con las abogadas a las que previamente he hecho referencia. ‘El coraje no se puede simular, es una virtud que escapa a la hipocresía’. Napoleón Bonaparte Francés.
[[Image here]]
“ A la Sra. Justicia le gusta que la toquen, que la reformen, que la mejoren ... pero nunca que la violen’. Desconocido.
[[Image here]]
“En ninguna parte de mi escrito anterior fui irrespetuoso e impropio. Lamenta-blemente, las abogadas esperaban por parte de este juez sumisión o silencio con mi proceder y retiro. Dicen que la justicia es ciega y yo añado ... pero no muda y menos cobarde”.